FILED
                           NOT FOR PUBLICATION
                                                                           MAY 15 2017
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No.   15-50458

              Plaintiff-Appellee,                D.C. No.
                                                 2:15-cr-00046-ODW-1
 v.

GREGORY LYNN CROSS, AKA George                   MEMORANDUM*
Chapman, AKA George Lamar Chapman,
AKA George Lemar Chapman, AKA
George Lamar Cros, AKA George Lamar
Cross, AKA George Lamor Cross, AKA
George Leon Cross, AKA Greg Cross,
AKA Greg Davis, AKA Chapman George,
AKA Chapman George Lamar,

              Defendant-Appellant.


                    Appeal from the United States District Court
                       for the Central District of California
                    Otis D. Wright II, District Judge, Presiding

                             Submitted May 9, 2017**
                               Pasadena, California



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Before: O’SCANNLAIN and OWENS, Circuit Judges, and CHRISTENSEN,***
Chief District Judge.

      Gregory Cross (Cross) appeals from his 120-month sentence for unarmed

bank robbery in violation of 18 U.S.C. § 2113(a). Cross argues that the district

court erred in applying the career offender guideline under U.S.S.G. § 4B1.1

because his convictions for unarmed bank robbery do not categorically qualify as

crimes of violence within the meaning of U.S.S.G. § 4B1.2. Because the parties

are familiar with the facts, we do not recount them here. We have jurisdiction

pursuant to 28 U.S.C. § 1291 and 18 U.S.C. § 3742, and we affirm.

      We held in United States v. Selfa, 918 F.2d 749, 751 (9th Cir. 1990), that

unarmed bank robbery in violation of § 2113(a) constitutes a crime of violence

under the “force clause” of U.S.S.G. § 4B1.2 and within the meaning of § 4B1.1.

Similarly, we held in United States v. Wright, 215 F.3d 1020, 1028 (9th Cir. 2000),

that armed bank robbery in violation of § 2113(a) & (d) constitutes a crime of

violence within the meaning of 18 U.S.C. § 924(c). No intervening authority has

overruled these precedents.

      Contrary to Cross’s arguments that unarmed bank robbery does not require

violent force or intentional conduct, “intimidation” under § 2113(a) requires the


      ***
             The Honorable Dana L. Christensen, United States Chief District
Judge for the District of Montana, sitting by designation.
                                          2
necessary level of violent physical force as defined by Johnson v. United States,

559 U.S. 133, 140, 143 (2010). Furthermore, as a general intent statute, conviction

under § 2113(a) requires intentional use or threatened use of force and therefore

does not conflict with Leocal v. Ashcroft, 543 U.S. 1, 8-11 (2004), or Fernandez-

Ruiz v. Gonzales, 466 F.3d 1121, 1123 (9th Cir. 2006) (en banc). See Carter v.

United States, 530 U.S. 255, 268 (2000) (holding that § 2113(a) “requir[es] proof

of general intent” (emphasis omitted)). Accordingly, no “intervening higher

authority” is “clearly irreconcilable” with Selfa and Wright, and those precedents

are controlling here. Miller v. Gammie, 335 F.3d 889, 893 (9th Cir. 2003) (en

banc).

         Therefore, the district court did not err in applying the career offender

guideline, because Cross’s conviction under § 2113(a) qualified as a crime of

violence under the guidelines.1

         AFFIRMED.




         1
         Because unarmed bank robbery qualifies as a crime of violence under
§ 4B1.2(a)(1), we do not reach the parties’ arguments regarding the commentary to
that provision. We have, however, stated that the commentary’s language supports
the conclusion that unarmed bank robbery is a crime of violence. See Selfa, 918
F.2d at 751.
                                             3